Case 18-34787   Doc 32   Filed 07/10/20 Entered 07/10/20 15:53:39   Desc Main
                           Document     Page 1 of 7
Case 18-34787   Doc 32   Filed 07/10/20 Entered 07/10/20 15:53:39   Desc Main
                           Document     Page 2 of 7
Case 18-34787   Doc 32   Filed 07/10/20 Entered 07/10/20 15:53:39   Desc Main
                           Document     Page 3 of 7
Case 18-34787   Doc 32   Filed 07/10/20 Entered 07/10/20 15:53:39   Desc Main
                           Document     Page 4 of 7
Case 18-34787   Doc 32   Filed 07/10/20 Entered 07/10/20 15:53:39   Desc Main
                           Document     Page 5 of 7
Case 18-34787   Doc 32   Filed 07/10/20 Entered 07/10/20 15:53:39   Desc Main
                           Document     Page 6 of 7
Case 18-34787   Doc 32   Filed 07/10/20 Entered 07/10/20 15:53:39   Desc Main
                           Document     Page 7 of 7
